DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is a NON-FINAL Office Action upon the Request for Continued Examination (RCE), filed December 28th, 2020, of application number 15/744,580. Applicant’s amendments to claims 1, 3, and 17, filed on December 8th, 2020, have been entered and considered. Claims 1-4, 6-18, and 20-21 are currently pending in the application and have been examined on the merits discussed below. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28th, 2020, has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-18, and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.wherein the unique referral identifier is different from the business identifier, the staff member identifier and user identifier and combinations thereof, and wherein the unique referral identifier is different from the referral URL; and return the referral URL that includes the unique referral identifier…”.	As suggested by the Examiner in the Interview held on December 7th, 2020, clarifying that the unique referral identifier is different than the disclosed staff member, business, etc. IDs may overcome the previous art of record. With respect to, “wherein the unique referral identifier is different from the business identifier, the staff member identifier and user identifier and combinations thereof”, the Examiner has found that this limitation on its own would overcome Beighley’s teaching that the unique referral ID is the unique referral URL as a whole. However, Applicant has then claimed, “wherein the unique referral identifier is different from the referral URL; and return the referral URL that includes the unique referral identifier.” The scope of the claims is unclear to the Examiner, as the BRI of “different from” implies that the URL will not include said IDs in any part, yet the URL is also “different from” the unique ID, yet the URL includes the unique ID.	The Examiner recommends, as one example, removing the limitation, “wherein the unique referral identifier is different from the referral URL,” as the BRI of the claims would reflect what the Examiner believes to be applicant’s intention – as discussed in the interview on December 7th, 2020. As another example, Applicant may choose to amend one of the claimed “different” limitations to show another meaning. Appropriate correction is required. In the interest of compact prosecution, Applicant’s claims have been examined according to the BRI of “different from,” in light of the language used in subsequent limitations (line 15) which may change the scope of the limitation. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 6, 7, 9, 10, 12, 13, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Beighley et al. (US 2013/0173367 A1), hereinafter Beighley, in view of Zaretsky et al. (US 2015/0025981 A1), hereinafter Zaretsky, and further in view of in view of Weiss et al. (US 9824323 B1), hereinafter Weiss.
	As per claim 1, Beighley discloses a system for referring and endorsing a business comprising:
	A server system, where the server system comprises a non-transitory computer readable medium, where the computer readable medium stores data ([FIG. 1] shows a block diagram of a referral system containing server elements 132, 142a, and 162. [0004] a computer-implemented method is performed at a computer of a referring website. [0031] the central depository 140 stores the foregoing information received from merchant 160 in merchant account 140-160 at database 144 connected to the central depository server 142);
	where the server system is configured to 
	receive a request for a referral uniform resource locator (URL) from a first device ([0004] a referral hyperlink, i.e. URL, corresponding to an electronic referral of a product offered by or associated with a merchant is received from a first party. [0024] computer 111, i.e. a first device, may be used by referring user 110 to access internet 105 [0034] the information is database 144 about available products for referral may be viewed by referring user 110 by viewing a web page served by web server 142a… In one embodiment, clicking a suitable link, sending a request from a first device, functions to … automatically create a targeted referral hyperlink, or a routing referral hyperlink to the product, and send the hyperlink electronically to the referring user 110 or referring site 130. [0039] the central depository 140 receives this request and retrieves the identity of referring user), 	where the request for a referral URL includes a business identifier, and a user identifier ([0034] clicking a suitable link functions to automatically update a referring party account, i.e. a user identifier, with the central depository, and optionally automatically create a referring party account with merchant 160, i.e. a business identifier. [0039] the central depository 140 receives this request and retrieves the identity of referring user, i.e. a user identifier);
	generate a unique referral [URL] that serves as a key to a referral object comprising referral data ([0024] referrals are implemented in some embodiments using hyperlinks that may have various types of information embedded within them. [0127] The central depository 140 may create a referral hyperlink for the referring user 110. The referral hyperlink contains the following embedded information [referral data]: the identity of the referring user 110, the identity of the merchant 160, the specific product to be referred [the referral object], any discounts associated with the product, the referral rate, and optionally, the identities of the referring site 130 and payment depository 150. In one embodiment, only the identity of the referring user and the merchant and product identity are included. In this embodiment, the merchant finds the referral rate, discount rate, payment information by accessing the referring user's account with the merchant 160-110 where the merchant stores that information. [0042] referred user 120 receives central depository identification which can be transmitted to the merchant 160 electronically using a phone or other electronic device. The central depository 140 stores all discounts accumulated by referred user 120 and sends the applicable discounts in the form of an electronic message to the specified merchant 160. See also [0128]); store the referral object associated with the unique referral [URL] on the computer readable medium using the unique referral [URL] as a key, where the referral object comprises the business identifier, and the user identifier ([0131] The central depository 140 updates the referring user's account 140-110 to reflect the creation of the referral hyperlink. The central depository 140 stores the referring user's updated account on database 144. [0071] the central depository 140 may create a document (e.g. in HTML format) specifically for the referring user 110, including the referring user’s referred advertisements…The central depository 140 stores referring user HTML documents on web server 142a [0171] all the referral data is stored on database 144 at the central depository 140 [0172] When the hyperlink is activated by referred user 120 [using the unique referral URL as a key], the central depository 140 decodes the advertising hyperlink and finds the identity of referring user 110. The central depository 140 searches the referring user account 140-110 to find the referral. The central depository 140 then compares the referral information on its server with the referral information sent from the referred user 120 [referral data associated with the unique referral URL] to verify accuracy of the latter), and 	return the referral URL ([0024] referrals are implemented in some embodiments using hyperlinks that may have various types of information embedded within them. [0036] a hyperlink having a message to the viewer such as “Advertise this!” is provided … if activated this hyperlink serves to automatically create a referral hyperlink to the product and send the referral hyperlink to the referring user 110. [0040] the central depository 140 compiles the identity of the referring user 110 and appropriate routing instructions to the product that will be referred … [and] automatically formats a referral hyperlink. [0054] the first referral hyperlink is parsed into data elements including a referring user identifier identifying the referring user, and at least one of a merchant identifier identifying the merchant, and a central depository identifier identifying the central depository of referral information); 
where the server system is further configured to
	receive a request to access the referral URL from a second device ([0024] Computers 111 and 121, i.e. second device, may be used by referring user 110 and referred user 120, respectively, to access the Internet 105. [FIG. 4] shows the central depository receiving a request to activate a referral hyperlink from referred user 120);
	determine [embedded identification] from the referral URL ([0043] a referred user is transferred to a central depository 140 by activating a referral hyperlink (block 400) that contains embedded information that is parsed by a computer program operated on computer 142b at the central depository…The central depository automatically parses the hyperlink to determine embedded parameters); 
	access data associated with the [embedded identification] from the computer readable medium using the unique referral [URL] as a key ([0025] 0025. In some embodiments, a central depository of information related to referrals (“central depository' or “central depository system’’) 140 coordinates various activities and information associated with the electronic referrals [0043] a referred user is transferred to a central depository 140 by activating a referral hyperlink (block 400) that contains embedded information that is parsed by a computer program operated on computer 142b, i.e. computer readable medium, at the central depository…The central depository automatically parses the hyperlink to determine embedded parameters and thereby determines … the identity of the referring user, the referral rate, etc… [0044] The central depository 140 verifies the received referral rate and discount rate by comparing them with the respective referral and discount rates found in the referring user account 140-110 stored at database 144. See also, [0045]. [0131] the central depository 140 decodes the advertising hyperlink and finds the identity of referring user 110. The central depository 140 searches the referring user account 140-110 to find the referral. The central depository 140 then compares the referral information on its server with the referral information ], to verify accuracy of the latter); 
	update a business object associated with the business identifier of the data associated with the unique referral [URL] ([0086] the central depository 140 runs a computer program to automatically update and store the referring site’s account 140-130 at the central depository to reflect the identity of the referring site’s account 160-130 at the merchant); 
	update a user object associated with the user identifier of the data associated with the unique referral [URL] ([0102] the central depository runs a computer program to automatically update the referring user account or referring site account to reflect the identity of the specific referring user account or referring site account);
	generate cookie data, where the cookie data comprises the unique referral [URL], the business identifier, and the user identifier ([0043] the central depository 140 automatically parses the hyperlink to determine embedded parameters…the central depository optionally receives the identity of referred user through a cookie on the computer. [0039] the central depository retrieves the identity of referring user 110, which may be in the form of a referring user identifier from a cookie… [0372] the merchant sends an identity cookie, i.e. business identifier, to the referring site 930); and
	return the cookie and redirect data ([0042] referred user 120 downloads a cookie with referred user account identification from central depository 140. [0043] the central depository 140 automatically parses the hyperlink to determine embedded parameters and thereby determines routing instructions to the relevant merchant, i.e. redirecting data); 
	where the server system is further configured to 
	receive a request for a new endorsement, where the request for a new endorsement includes the business identifier, and the user identifier ([0082] the website for central depository 140 has a hyperlink next to each offered product that displays “Advertise requests, and is taken to a web page viewed by the referring site’s administrator on a web browser, which document is sent to the referring site 130 from web server 142a … the referring site 130 automatically creates a merchant account for the referring site by sending the necessary referring site information to the merchant. [0084] the HTML document prompts the referring site’s administrator for identifying information to create a referral account, i.e. user identifier, with a merchant… The central depository 140 accesses instructions for creating a referring site account from data previously entered by the merchant, i.e. a business identifier);
	access the user’s profile from data stored on the computer readable medium using the user identifier, where the user’s profile includes a point value ([0039] the central depository receives this request an retrieves the identity of referring user 110, which may be in the form of a referring user identifier from a cookie or, optionally, acquires the identity by requesting referring user 110 to login to referring user account. [0292] a higher referral rate, is provided to those referring users who achieve a higher conversion rate, i.e. a point value….merchant 160 can determine which referring users have a higher conversion rate than others. [0040] upon referring user 110 selecting the … referral rate, the information is stored at the central depository); 
	verify that the user profile has at least a minimum point value, and in response to verifying that the user profile has at least a minimum point value ([0292] merchant 160 can determine which referring users have a higher conversion rate than others. The merchant 160 has the option of designating the referring user 110 as a premium user. [0293] the merchant 160 may send an electronic message to the central depository 140 indicating that the specific referring user 110 has been approved for premium status or indicating a change in referral rate…the payment depository receives the updated referral rate from the central depository); 
	access business data associated with the business identifier ([0292] Referral hyperlinks are received by the merchant 160 [and parsed for the business identifier, as discussed above], and the effectiveness of that referring user 110 is monitored by the merchant site 160… The merchant 160 has the option of designating the referring user 110 as a premium user and selecting an additional referral bonus the merchant is willing to pay to referring user 110 refer future ads); 
	build an endorsement object, where the endorsement object comprises the business identifier, and the user identifier ([0127] the central depository 140 may create a referral hyperlink for the referring user 110. The referral hyperlink contains the following embedded information: the identity of the referring user 110, i.e. the user identifier, the identity of the merchant 160, i.e. the business identifier, the specific product to be referred, etc. … [0292] The merchant 160 has the option of designating the referring user 110 as a premium user and selecting an additional referral bonus the merchant is willing to pay to referring user 110 refer future ads); and 
	store the endorsement object ([0293] merchant 160 may send an electronic message to the central depository 140 indicating that the specific referring user 110 has been approved for premium status or indicating a change in the referral rate. The central depository 140 and/or the payment depository 150 update referring user account 140-110 and/or referring user account 150-110 to reflect the change in referral rates for the merchant 160 for specific products offered by the merchant 160. See also [0045]).
	While Beighley discloses creating a unique referral hyperlink, he fails to disclose creating a unique referral identifier. Zaretsky discloses the following:
	generate a unique referral identifier that serves as a key to a referral object comprising referral data ([0030] FIG. 2, a link shorteners maps an original URL 201 to a shorter URL 202 constructed with a tag [unique referral identifier] consisting of a few characters .	store the referral object associated with the unique referral identifier on the computer readable medium using the unique referral identifier as a key, where the referral object comprises the business identifier, and the user identifier ([0035] In URL shortening, every long URL is associated with a unique key [unique referral identifier], which is appended to a domain. For example, http://snip.ps/xyz has a key of xyz. When a link is shortened, the data along with information acquired about the landing page is stored in a database. Table 1 provided below presents a list of fields and data types which are used to store the link information in an exemplary MySQL database); and	wherein the unique referral identifier is different from [a set of identifiers associated with the unique referral identifier], and wherein the unique referral identifier is different from the referral URL ([0030] FIG. 2, a link shorteners maps an original URL 201 to a shorter URL 202 constructed with a tag [unique referral identifier] consisting of a few characters or a custom set of characters, which is appended to the link shortener web domain, i.e., the unique referral ID [tag] is added to the referral URL [web domain], therefore is different from the referral URL. [0035], [Table 1], shows associated identifiers associated with a unique ID, however not included in the URL [0052] if the shortened link was http://snip.ps/xyz, then the parser would extract xyz.); and
	return the referral URL that includes the unique referral identifier ([0030] For instance, the URL http://www.example.com/something/else/file.html, which has 47 characters, can be shortened to http://snip.ps/xyz, which has only 18 characters, saving 29 characters. [0031] Once the link is shortened 202, the publisher can share the shortened link with friends and followers 203 [0052] if the shortened link was http://snip.ps/xyz, then the parser would extract xyz. Based on the shortened tag name, the application performs a case-sensitive and	where the server system is further configured to:
	receive a request to access the referral URL from a second device ([0052] Here, a visitor clicks on a shortened link and is first redirected to the link shortening domain 701. The software application parses the URL and extracts the shortened name 702);
	determine the unique referral identifier from the referral URL ([0052] if the shortened link was http://snip.ps/xyz, then the parser would extract xyz [unique referral identifier]. Based on the shortened tag name, the application performs a case-sensitive (binary) data base lookup to retrieve the corresponding record); 
	access data associated with the unique referral identifier from the computer readable medium using the unique referral identifier as a key ([0035] In URL shortening, every long URL is associated with a unique key [unique referral identifier], which is appended to a domain. For example, http://snip.ps/xyz has a key of xyz. When a link is shortened, the data along with information acquired about the landing page is stored in a database. Table 1 provided below presents a list of fields and data types which are used to store the link information in an exemplary MySQL database. One feature of the database is a unique record ID (rid) for each link, which is a serial value that is incremented with each new link. Indexing on numeric data is generally the fastest method for database lookup. Each database entry also include the user ID for the owner of the link, the destination path, the source (tag name) [unique referral identifier] for the shortened link… The data base is also indexed on the source tag for fast look up).		Beighley and Zaretsky are analogous references, as both relate to creating unique referral links containing embedded information, where the embedded information is a key to referral data/objects. Beighley discloses generation of a referral hyperlink containing multiple identifiers that are identified when the link is parsed. However, Beighley’s disclosure does not There are several reasons to use URL shortening. Often regular unshortened links may be aesthetically unpleasing. Many web developers pass descriptive attributes in the URL to represent data hierarchies, command structures, transaction paths or session information. This can result in URLs that are hundreds of characters long and that contain complex character patterns. Such URLs are difficult to memorize, type-out and distribute…” Taking Beighley’s multiple identifiers within a unique URL and shortening these links by utilizing a unique referral identifier, such as xyz, would provide known benefits – such as a faster lookup of the referral object, also motivated in [0030] of Zaretsky.
	While Beighley discloses storing business, product, and user information, he fails to disclose that this information can include data about a staff member for a business, however Weiss discloses the following:
	A request for an endorsement or referral includes a staff member identifier, and referral data and endorsement object includes a staff member identifier. ([Col. 1, line 57 – Col. 2 line 17] discloses an embodiment in which a customer with a first device has an interaction with a store employee with a second device. When the first device purchases an item or leaves the store, an event is triggered. This will send information to the customer device 
	Update a staff member object associated with the staff member identifier of the data associated with the unique referral [URL] ([FIG. 5] illustrates an interface of a staff member profile, i.e. object, that is updated to reflect feedback received from the referral identifier)
	Beighley and Weiss are analogous references as all are aimed at methods of endorsements and referrals. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the referral system which includes merchant objects and user objects, as disclosed by Beighley, to include staff member objects, as disclosed by Weiss. By doing so, it would allow for a user to not only endorse a business or product, but a specific staff member of said business. 
	As per claim 3, Beighley discloses a method of directing a device to a referral uniform resource locator (URL) comprising the steps of:
	receiving a request for a referral URL from a first device, where the request for a referral URL includes a business identifier, and a user identifier ([FIG 1] shows referring user 110 communicating with network 105 with device 111, i.e. a first device [0039] referring user 110 enters identification information… and visits the website of central depository 140, views the central depository’s list of available products for referral, and activates the hyperlink such as “Advertise this!” The central depository 140 receives this request and retrieves the identity of referring user 110, which may be in the form of a referring user identifier…The central depository electronically sends the appropriate information about the referring user 110 to merchant 160. [0034] clicking a suitable link functions to automatically update a referring party account, i.e. a user identifier, with the central depository, and optionally automatically create a referring party account with merchant 160, i.e. a business identifier.); 
generating a unique referral [URL] that serves as a key to a referral object comprising referral data ([0024] referrals are implemented in some embodiments using hyperlinks that may have various types of information embedded within them. [0127] The central depository 140 may create a referral hyperlink for the referring user 110. The referral hyperlink contains the following embedded information [referral data]: the identity of the referring user 110, the identity of the merchant 160, the specific product to be referred [the referral object], any discounts associated with the product, the referral rate, and optionally, the identities of the referring site 130 and payment depository 150. In one embodiment, only the identity of the referring user and the merchant and product identity are included. In this embodiment, the merchant finds the referral rate, discount rate, payment information by accessing the referring user's account with the merchant 160-110 where the merchant stores that information. [0042] referred user 120 receives central depository identification which can be transmitted to the merchant 160 electronically using a phone or other electronic device. The central depository 140 stores all discounts accumulated by referred user 120 and sends the applicable discounts in the form of an electronic message to the specified merchant 160. See also [0128]);
	storing the referral data associated with the unique referral [URL] using the same unique referral [URL] as a key, where the referral data comprises the business identifier, and the user identifier ([0131] The central depository 140 updates the referring user's account 140-110 to reflect the creation of the referral hyperlink. The central depository 140 stores the referring user's updated account on database 144. [0071] the central depository 140 may create a document (e.g. in HTML format) specifically for the referring user 110, including the referring user’s referred advertisements…The central depository 140 stores referring user HTML documents on web server 142a [0171] all the referral data is stored on database 144 at the central depository 140 [0172] When the hyperlink is activated by referred user 120 [using the unique referral URL as a key], the central depository 140 decodes the advertising hyperlink and ] to verify accuracy of the latter); 
	returning the referral URL to the first device ([0036] a hyperlink having a message to the viewer such as “Advertise this!” is provided … if activates this hyperlink serves to automatically create a referral hyperlink to the product and send the referral hyperlink to the referring user 110. [0006] a computer implemented method includes receiving a referral hyperlink corresponding to a referral of a selected product. This hyperlink has embedded parameters including a referring user identifier, and at least one of a central depository identifier identifying a central depository of referral information); 
	receiving a request to access the referral URL from a second device ([0024] computer 121 may be used by referred user 120 to access the internet. [0230] upon activating the hyperlink, i.e. sending a request, the referred user 120 is transferred to the central depository 140, i.e. upon receiving the request); 
	determining the [embedded identification] from the referral URL ([0043] a referred user is transferred to a central depository 140 by activating a referral hyperlink (block 400) that contains embedded information that is parsed by a computer program operated on computer 142b at the central depository…The central depository automatically parses the hyperlink to determine embedded parameters); 
	accessing the referral data associated with the [embedded information] using the unique referral [URL] as a key ([0025] 0025. In some embodiments, a central depository of information related to referrals (“central depository' or “central depository system’’) 140 coordinates various activities and information associated with the electronic referrals [0043] a referred user is transferred to a central depository 140 by activating a referral hyperlink (block computer readable medium, at the central depository…The central depository automatically parses the hyperlink to determine embedded parameters and thereby determines … the identity of the referring user, the referral rate, etc… [0044] The central depository 140 verifies the received referral rate and discount rate by comparing them with the respective referral and discount rates found in the referring user account 140-110 stored at database 144. See also, [0045]. [0131] the central depository 140 decodes the advertising hyperlink and finds the identity of referring user 110. The central depository 140 searches the referring user account 140-110 to find the referral. The central depository 140 then compares the referral information on its server with the referral information sent from the referred user 120 [accessing data associated with the unique referral URL], to verify accuracy of the latter);
	updating a business object associated with the business identifier of the referral data associated with the unique referral [URL] ([0162] upon activation of the routing referral hyperlink… the central depository 140 automatically updates and stores the referring merchant identity … and the merchant account.); 
	updating a user object associated with the user identifier of the referral data associated with the unique referral [URL] ([0162] upon activation of the routing referral hyperlink… the central depository 140 automatically updates and stores the referring user identity. [0102] the central depository runs a computer program to automatically update the referring user account or referring site account to reflect the identity of the specific referring user account or referring site account); 
	generating cookie data, where the cookie data comprises the unique referral identifier ([0043] the central depository 140 automatically parses the hyperlink, i.e. unique referral identifier, to determine embedded parameters…the central depository optionally receives the identity of referred user through a cookie on the computer. [0039] the central 
	returning the cookie data and redirect data to the second device, ([0042] referred user 120 downloads a cookie with referred user account identification from central depository 140. [0043] the central depository 140 automatically parses the hyperlink to determine embedded parameters and thereby determines routing instructions to the relevant merchant, i.e. redirecting data. [0454] the referred user identity is received from the merchant 960 through accessing a cookie on the referred user machine, i.e. the second device); where the redirect data comprises the referral URL ([329-336] discloses an embodiment where a referred user is redirected to a merchant from information found in the hyperlink)
	While Beighley discloses creating a unique referral hyperlink, he fails to disclose creating a unique referral identifier. Zaretsky discloses the following:
	generating a unique referral identifier that serves as a key to a referral object comprising referral data ([0030] FIG. 2, a link shorteners maps an original URL 201 to a shorter URL 202 constructed with a tag [unique referral identifier] consisting of a few characters or a custom set of characters, which is appended to the link shortener web domain).	storing the referral data associated with the unique referral identifier on the computer readable medium using the unique referral identifier as a key, where the referral data comprises the business identifier, and the user identifier ([0035] In URL shortening, every long URL is associated with a unique key [unique referral identifier], which is appended to a domain. For example, http://snip.ps/xyz has a key of xyz. When a link is shortened, the data along with information acquired about the landing page is stored in a database. Table 1 provided below presents a list of fields and data types which are used to store the link information in an exemplary MySQL database); and	wherein the unique referral identifier is different from [a set of identifiers associated with the unique referral identifier], and wherein the unique referral identifier is different from the referral URL ([0030] FIG. 2, a link shorteners maps an original URL 201 to a shorter URL 202 constructed with a tag [unique referral identifier] consisting of a few characters or a custom set of characters, which is appended to the link shortener web domain, i.e., the unique referral ID [tag] is added to the referral URL [web domain], therefore is different from the referral URL. [0035], [Table 1], shows associated identifiers associated with a unique ID, however not included in the URL [0052] if the shortened link was http://snip.ps/xyz, then the parser would extract xyz.); and
	returning the referral URL that includes the unique referral identifier ([0030] For instance, the URL http://www.example.com/something/else/file.html, which has 47 characters, can be shortened to http://snip.ps/xyz, which has only 18 characters, saving 29 characters. [0031] Once the link is shortened 202, the publisher can share the shortened link with friends and followers 203 [0052] if the shortened link was http://snip.ps/xyz, then the parser would extract xyz. Based on the shortened tag name, the application performs a case-sensitive (binary) data base lookup to retrieve the corresponding record); and	receiving a request to access the referral URL from a second device ([0052] Here, a visitor clicks on a shortened link and is first redirected to the link shortening domain 701. The software application parses the URL and extracts the shortened name 702);
	determining the unique referral identifier from the referral URL ([0052] if the shortened link was http://snip.ps/xyz, then the parser would extract xyz [unique referral identifier]. Based on the shortened tag name, the application performs a case-sensitive (binary) data base lookup to retrieve the corresponding record); 
	accessing data associated with the unique referral identifier from the computer readable medium using the unique referral identifier as a key ([0035] In URL shortening, There are several reasons to use URL shortening. Often regular unshortened links may be aesthetically unpleasing. Many web developers pass descriptive attributes in the URL to represent data hierarchies, command structures, transaction paths or session information. This can result in URLs that are hundreds of characters long and that contain complex character patterns. Such URLs are difficult to memorize, type-out and distribute…” Taking Beighley’s multiple identifiers within a unique URL and shortening these links by utilizing a unique referral identifier, such as xyz, would provide known benefits – such as a faster lookup of the referral object, also motivated in [0030] of Zaretsky.
	Beighley fails to disclose a staff member identifier, however Weiss discloses the following:
	A request for an endorsement or referral includes a staff member identifier, and referral data and an endorsement object includes a staff member identifier. ([Col. 1, line 57 – Col. 2 line 17] discloses an embodiment in which a customer with a first device has an interaction with a store employee with a second device. When the first device purchases an item or leaves the store, an event is triggered. This will send information to the customer device which may include a store employee identifier. A notification is received at the customer device soliciting feedback regarding their experience)
	Beighley and Weiss are analogous references as both are aimed at methods of endorsements and referrals. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the referral system which includes merchant objects and user objects, as disclosed by Beighley, to include staff member objects, as disclosed by Weiss. By doing so, it would allow for a user to not only endorse a business or product, but a specific staff member of said business.
	As per claim 6, Beighley, Zaretsky, and Weiss disclose the method of claim 3. Beighley and Zaretsky fail to disclose staff member identifiers, however Weiss discloses the following:
	Updating a staff member object associated with the staff member identifier of the data associated with the unique referral identifier ([FIG. 5] illustrates an interface of a staff 
	Beighley and Weiss are analogous references as both are aimed at methods of endorsements and referrals. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the referral system which includes merchant objects and user objects, as disclosed by Beighley, to include staff member objects, as disclosed by Weiss. By doing so, it would allow for a user to not only endorse a business or product, but a specific staff member of said business.
	As per claim 7, Beighley, Zaretsky, and Weiss disclose the method of claim 3, and Beighley also discloses the following:
	Adding a hit to the business object, where the hit comprises a unique integer value for a network address ([0162] upon activation of the routing referral hyperlink… the central depository 140 automatically updates and stores the referring merchant identity … and the merchant account. [0278] the central depository automatically sends the second hyperlink to the referred user’s browser, which transfers the referred user to the merchant 160. The merchant receives the referral amount from the referred user’s browser and automatically stores the information on the merchant’s server. [292] the merchant may track the IP address, i.e. network address, associated with the referred user 120 while on the website of the merchant 160 to determine if referred user 120 completes the sale. [0300] the referring site 130 records and stores the number of views of the referral hyperlink, i.e. adding a hit to the business object, to the central depository along with the referring site identifier).
	As per claim 9, Beighley, Zaretsky, and Weiss disclose the method of claim 7, and Beighley also discloses the following:
	Wherein the hit further comprises source channel details ([0037] an account may be created at central depository 140 for referring site 130. Referring site 130 may be a social source channel details. [0300] the referring site 130 records and stores the number of views of the referral hyperlink, i.e. a hit, to the central depository along with the referring site identifier)
	As per claim 10, Beighley, Zaretsky, and Weiss disclose the method of claim 3, and Beighley also discloses the following:
	Adding a hit to the user object, where the hit comprises a unique integer value for a network address ([FIG. 7] shows account information for a referring user tracking the number of times clicked, i.e. number of hits, for a referral hyperlink. [0034] a suitable link functions to automatically update a referring party account. [292] the merchant may track the IP address, i.e. network address, associated with the referred user 120 while on the website of the merchant 160 to determine if referred user 120 completes the sale.)
	As per claim 12, Beighley, Zaretsky, and Weiss disclose the method of claim 10, and Beighley also discloses the following:
	Wherein the hit further comprises source channel details ([0037] an account may be created at central depository 140 for referring site 130. Referring site 130 may be a social networking website, an electronic discussion board or forum, etc… An administrator of referring site 130 enters information for identifying the referring site, i.e. source channel details. [0300] the referring site 130 records and stores the number of views of the referral hyperlink, i.e. a hit, to the central depository along with the referring site identifier).
	As per claim 13, Beighley, Zaretsky, and Weiss disclose the method of claim 10, and Beighley also discloses the following:
	Wherein the hit corresponds to a point ([FIG. 7] shows account information for a referring user tracking the number of times clicked, i.e. number of hits and therefore number of points, for a referral hyperlink [0292] a higher referral rate, is provided to those referring users a point value….merchant 160 can determine which referring users have a higher conversion rate than others. [292] the merchant may track the IP address, i.e. network address, associated with the referred user 120 while on the website of the merchant 160 to determine if referred user 120 completes the sale.
	As per claim 17, Beighley discloses a system comprising:
	a non-transitory computer readable medium that stores data objects, where the data objects comprises user objects, business objects, and referral objects ([FIG. 1] shows a block diagram of a referral system containing server elements 132, 142a, and 162. [0004] a computer-implemented method is performed at a computer of a referring website. [0005] a referral hyperlink corresponding to the referral of the product, i.e. referral objects, is received. [0006] the hyperlink has embedded parameters including a referring user identifier, i.e. user object, and a merchant identifier, i.e. business object. [0031] the central depository 140 stores the foregoing information received from merchant 160 in merchant account 140-160 at database 144 connected to the central depository server 142), 
	where each user object comprises a unique user identifier ([0040] the central depository 140 compiles the identity of the referring user 110 and appropriate routing instructions to the product that will be referred … [and] automatically formats a referral hyperlink. [0054] the first referral hyperlink is parsed into data elements including a referring user identifier identifying the referring user, and at least one of a merchant identifier identifying the merchant, and a central depository identifier identifying the central depository of referral information), 
	where each business object comprises a unique business identifier ([0084] the HTML document prompts the referring site’s administrator for identifying information to create a referral account with a merchant… The central depository 140 accesses instructions for creating a referring site account from data previously entered by the merchant, i.e. a business identifier),  
where each referral object comprises a unique referral [URL], the business identifier of one of the business objects, and the user identifier of one of the user objects ([0043] the central depository automatically parses the hyperlink, i.e. referral object, to determine embedded parameters … e.g. the provider of the product that is the subject of the referral, i.e. merchant identifier, the identity of the referring user, i.e. the user identifier, of one of the user objects… etc.); and 
	a processor executing programming logic for interfacing with remote devices through a network connection ([0563] each processor is connected to a communication infrastructure 806, e.g. a network) [0566] computer system 800 may also include a communications interface 820. Communications interface 820 allows software and data to be transferred between computer system 800 and external devices such as a server), the programming logic configured to 
	receive a request for a referral uniform resource locator (URL) from a first device, where the request for a referral URL includes the business identifier of one of the business objects, and the user identifier of one of the user objects ([FIG 1] shows referring user 110 communicating with network 105 with device 111, i.e. a first device, [0039] referring user 110 enters identification information  … and visits the website of central depository 140, views the central depository’s list of available products for referral, and activates the hyperlink such as “Advertise this!” The central depository 140 receives this request and retrieves the identity of referring user 110, which may be in the form of a referring user identifier…The central depository electronically sends the appropriate information about the referring user 110 to merchant 160. [0034] clicking a suitable link functions to automatically update a referring party account, i.e. a user object, with the central depository, and optionally automatically create a referring party account with merchant 160, i.e. a business identifier.);
generate a unique referral [URL] that serves as a key to the referral object comprising referral data ([0024] referrals are implemented in some embodiments using hyperlinks that may have various types of information embedded within them. [0127] The central depository 140 may create a referral hyperlink for the referring user 110. The referral hyperlink contains the following embedded information [referral data]: the identity of the referring user 110, the identity of the merchant 160, the specific product to be referred [the referral object], any discounts associated with the product, the referral rate, and optionally, the identities of the referring site 130 and payment depository 150. In one embodiment, only the identity of the referring user and the merchant and product identity are included. In this embodiment, the merchant finds the referral rate, discount rate, payment information by accessing the referring user's account with the merchant 160-110 where the merchant stores that information. [0042] referred user 120 receives central depository identification which can be transmitted to the merchant 160 electronically using a phone or other electronic device. The central depository 140 stores all discounts accumulated by referred user 120 and sends the applicable discounts in the form of an electronic message to the specified merchant 160. See also [0128]); 
	store the referral object using the unique referral [URL] as a key, where the referral object further comprises the business identifier of one of the business objects, and the user identifier of one of the user objects received in the request ([0131] The central depository 140 updates the referring user's account 140-110 to reflect the creation of the referral hyperlink. The central depository 140 stores the referring user's updated account on database 144. [0071] the central depository 140 may create a document (e.g. in HTML format) specifically for the referring user 110, including the referring user’s referred advertisements…The central depository 140 stores referring user HTML documents on web server 142a [0171] all the referral data is stored on database 144 at the central depository 140 [0172] When the hyperlink is activated by referred user 120 [using the unique referral URL as a ], the central depository 140 decodes the advertising hyperlink and finds the identity of referring user 110. The central depository 140 searches the referring user account 140-110 to find the referral. The central depository 140 then compares the referral information on its server with the referral information sent from the referred user 120 [referral data associated with the unique referral URL] to verify accuracy of the latter); and 
	return the referral URL to the first device ([0036] a hyperlink having a message to the viewer such as “Advertise this!” is provided … if activates this hyperlink serves to automatically create a referral hyperlink to the product and send the referral hyperlink to the referring user 110. [0006] a computer implemented method includes receiving a referral hyperlink corresponding to a referral of a selected product. This hyperlink has embedded parameters including a referring user identifier, and at least one of a central depository identifier identifying a central depository of referral information, i.e. a referral identifier).
	While Beighley discloses creating a unique referral hyperlink, he fails to disclose creating a unique referral identifier. Zaretsky discloses the following:
	generate a unique referral identifier that serves as a key to a referral object comprising referral data ([0030] FIG. 2, a link shorteners maps an original URL 201 to a shorter URL 202 constructed with a tag [unique referral identifier] consisting of a few characters or a custom set of characters, which is appended to the link shortener web domain).	store the referral object associated with the unique referral identifier on the computer readable medium using the unique referral identifier as a key, where the referral object comprises the business identifier, and the user identifier ([0035] In URL shortening, every long URL is associated with a unique key [unique referral identifier], which is appended to a domain. For example, http://snip.ps/xyz has a key of xyz. When a link is shortened, the data along with information acquired about the landing page is stored in a database. Table 1 provided below presents a list of fields and data types which are used to ; and	wherein the unique referral identifier is different from [a set of identifiers associated with the unique referral identifier], and wherein the unique referral identifier is different from the referral URL ([0030] FIG. 2, a link shorteners maps an original URL 201 to a shorter URL 202 constructed with a tag [unique referral identifier] consisting of a few characters or a custom set of characters, which is appended to the link shortener web domain, i.e., the unique referral ID [tag] is added to the referral URL [web domain], therefore is different from the referral URL. [0035], [Table 1], shows associated identifiers associated with a unique ID, however not included in the URL [0052] if the shortened link was http://snip.ps/xyz, then the parser would extract xyz.); and
	return the referral URL to the first device, where the referral URL includes the unique referral identifier ([0030] For instance, the URL http://www.example.com/something/else/file.html, which has 47 characters, can be shortened to http://snip.ps/xyz, which has only 18 characters, saving 29 characters. [0031] Once the link is shortened 202, the publisher can share the shortened link with friends and followers 203 [0052] if the shortened link was http://snip.ps/xyz, then the parser would extract xyz. Based on the shortened tag name, the application performs a case-sensitive (binary) data base lookup to retrieve the corresponding record).
	Beighley and Zaretsky are analogous references, as both relate to creating unique referral links containing embedded information, where the embedded information is a key to referral data/objects. Beighley discloses generation of a referral hyperlink containing multiple identifiers that are identified when the link is parsed. However, Beighley’s disclosure does not teach a unique referral ID that is different from all of the embedded information (e.g., business identifier) in the hyperlink. Zaretsky discloses a referral system in addition to hyperlink shortening. Additionally, Zaretsky discloses multiple identifiers (e.g., IP address) that are There are several reasons to use URL shortening. Often regular unshortened links may be aesthetically unpleasing. Many web developers pass descriptive attributes in the URL to represent data hierarchies, command structures, transaction paths or session information. This can result in URLs that are hundreds of characters long and that contain complex character patterns. Such URLs are difficult to memorize, type-out and distribute…” Taking Beighley’s multiple identifiers within a unique URL and shortening these links by utilizing a unique referral identifier, such as xyz, would provide known benefits – such as a faster lookup of the referral object, also motivated in [0030] of Zaretsky.
	While Beighley discloses storing business, product, and user information, he fails to disclose that this information can include data about a staff member for a business, however Weiss discloses the following:
	where each staff member object comprises a unique staff member identifier ([Col. 3, Lines 44-46] communication devices may be configured to store any suitable number of parameters, such as unique identifiers … employee identifiers, etc. [Col. 4 lines 55-59] an employee may be identified either via a correlation of the identified communication device to the employee assigned to that device, or simply be receiving the employee ID from the communication device) 
	A request for an endorsement or referral includes a staff member identifier, and referral data and an endorsement object includes a staff member identifier. ([Col. 1, line 57 – Col. 2 line 17] discloses an embodiment in which a customer with a first device has an 
	Beighley and Weiss are analogous references as all are aimed at methods of endorsements and referrals. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the referral system which includes merchant objects and user objects, as disclosed by Beighley, to include staff member objects, as disclosed by Weiss. By doing so, it would allow for a user to not only endorse a business or product, but a specific staff member of said business.
	As per claim 18, Beighley, Zaretsky, and Weiss disclose the system of claim 17, and Beighley also discloses the following:
	Receive a request to access the referral URL from the second device ([0024] computer 121 may be used by referred user 120 to access the internet. [0230] upon activating the hyperlink, i.e. sending a request, the referred user 120 is transferred to the central depository 140, i.e. upon receiving the request);
	Determine the [embedded information] from the referral URL ([0043] a referred user is transferred to a central depository 140 by activating a referral hyperlink (block 400) that contains embedded information that is parsed by a computer program operated on computer 142b at the central depository…The central depository automatically parses the hyperlink to determine embedded parameters and thereby determines routing instructions to the relevant merchant. [0117] the paid referral hyperlink contains the following embedded information: … product identity);
	Access the referral object with the [embedded information] ([0043] a referred user is transferred to a central depository 140 by activating a referral hyperlink (block 400) that contains access stored HTML documents… [0117] the paid referral hyperlink contains the following embedded information: … product identity); 
	Update the business object associated with the business identifier associated with the referral object ([0162] upon activation of the routing referral hyperlink… the central depository 140 automatically updates and stores the merchant identity, product identity … and the merchant account);
	Update the user object associated with the user identifier associated with the referral object ([0162] upon activation of the routing referral hyperlink… the central depository 140 automatically updates and stores the referring user identity, product identity … and the discount rate at the referring user account); and
	Return a business URL to the second device ([0035] a routing referral hyperlink, when activated by referred user 120, causes referred user 120 to be directed by central depository 140 to one of several possible web pages… a routing referral hyperlink, i.e. a business URL, may route referred user 120 to the website of the nearest retailer within 20 miles).
	While Beighley discloses a unique URL, he fails to disclose a unique referral identifier that is different from the URL. Zaretsky further discloses a unique referral ID.
	receive a request to access the referral URL from a second device ([0052] Here, a visitor clicks on a shortened link and is first redirected to the link shortening domain 701. The software application parses the URL and extracts the shortened name 702);
determine the referral identifier from the referral URL ([0052] if the shortened link was http://snip.ps/xyz, then the parser would extract xyz [unique referral identifier]. Based on the shortened tag name, the application performs a case-sensitive (binary) data base lookup to retrieve the corresponding record); 
	access the referral object with the referral identifier ([0035] In URL shortening, every long URL is associated with a unique key [unique referral identifier], which is appended to a domain. For example, http://snip.ps/xyz has a key of xyz. When a link is shortened, the data along with information acquired about the landing page is stored in a database. Table 1 provided below presents a list of fields and data types which are used to store the link information in an exemplary MySQL database. One feature of the database is a unique record ID (rid) for each link, which is a serial value that is incremented with each new link. Indexing on numeric data is generally the fastest method for database lookup. Each database entry also include the user ID for the owner of the link, the destination path, the source (tag name) [unique referral identifier] for the shortened link… The data base is also indexed on the source tag for fast look up).
	Beighley and Zaretsky are analogous references, the combination motivated in claim 17.	
	Beighley fails to disclose staff member objects, however Weiss discloses the following:
	Update the staff member object associated with the staff member identifier associated with the referral object ([FIG. 5] illustrates an interface of a staff member profile, i.e. object, that is updated to reflect feedback received from the referral object)
	Beighley and Weiss are analogous references as both are aimed at methods of endorsements and referrals. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the referral system which includes merchant objects and user objects, as disclosed by Beighley, to include staff member objects, 
	As per claim 20, Beighley, Zaretsky, and Weiss disclose the system of claim 17, and Beighley also discloses the following:
	Wherein the data object further comprises endorsement objects, where each endorsement object comprises a unique endorsement identifier, the business identifier of one of the business objects, and the user identifier of one of the user objects ([0082] the website for central depository 140 has a hyperlink next to each offered product that displays “Advertise this item” or an equivalent message. An administrator of a referring web site 130 activates that hyperlink, i.e. requests, and is taken to a web page viewed by the referring site’s administrator on a web browser, which document is sent to the referring site 130 from web server 142a … the referring site 130 automatically creates a merchant account for the referring site by sending the necessary referring site information to the merchant. [0084] the HTML document prompts the referring site’s administrator for identifying information to create a referral account, i.e. user identifier, with a merchant… The central depository 140 accesses instructions for creating a referring site account from data previously entered by the merchant, i.e. a business identifier).
	As per claim 21, Beighley, Zaretsky, and Weiss disclose the method of claim 6, and Beighley also discloses the following:
	wherein the step of updating [an] object comprises adding a hit to the object, where the hit comprises a unique integer value or a network address ([FIG. 5] shows a report 500 comprising reviews, ratings, and other information for the staff member. This object is updated with feedback from customers. The integer value for number of reviews is shows in section 504. In this embodiment, when feedback is received, a “hit” is added to the staff member profile [FIG. 7] shows account information for a referring user tracking the number of times number of hits, for a referral hyperlink. [0034] a suitable link functions to automatically update a referring party account. [292] the merchant may track the IP address, i.e. network address, associated with the referred user 120 while on the website of the merchant 160 to determine if referred user 120 completes the sale).	While Beighley discloses updating an object by adding a hit to the object, in addition to updating a staff member report, however fails to disclose that the updated object is the previously claimed staff member object. Weiss discloses a staff member object, as previously cited and motivated in claim 17. 
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Beighley, in view of Zaretsky, in view of Weiss, and in further view of Fou et al. (US 20110225064 A1), hereinafter Fou
	As per claim 2, Beighley, Zaretsky, and Weiss disclose the system of claim 1, however fail to disclose the randomized character string of the unique referral identifier. Fou discloses the following:
	Wherein the unique referral identifier consist of an eight-character non-sequential randomized character string ([0129] the provider of the service generates a unique identifier, such as a multi-digit alphanumeric code (example KD9NS78M), preferably, but not limited to, a size of at least eight characters, which uniquely identifies the business and their account). 
	Beighley and Fou are analogous references, as both disclose creation of unique identifiers to identify users, referrals, and merchants. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a series of random numbers and characters to identify an object, as disclosed by Beighley, by specifying that the string of characters contained eight characters, as disclosed by Fou. By doing so the unique referral identifier is for condensed than the identifier disclosed in Beighley.
As per claim 4, Beighley, Zaretsky, and Weiss disclose the method of claim 3, however they fail to disclose a randomized character string. Fou discloses the following:
	Wherein the unique referral identifier consist of an eight-character non-sequential randomized character string ([0129] the provider of the service generates a unique identifier, such as a multi-digit alphanumeric code (example KD9NS78M), preferably, but not limited to, a size of at least eight characters, which uniquely identifies the business and their account). 
	Beighley and Fou are analogous references, as both disclose creation of unique identifiers to identify users, referrals, and merchants. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a series of random numbers and characters to identify an object, as disclosed by Beighley, by specifying that the string of characters contained eight characters, as disclosed by Fou. By doing so the unique referral identifier is for condensed than the identifier disclosed in Beighley. 
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Beighley, in view of Zaretsky, in view of Weiss, and in further view of “What is an IP address” by Samantha Crawford, hereinafter Crawford.
	As per claim 8, Beighley, Zaretsky, and Weiss disclose, the method of claim 7, however fail to disclose an IPv4 network address. Crawford discloses the following:
	Wherein the network address is an IPv4 network address ([Page 1, Paragraph 2] all computers with IP addresses have an IPv4 address)
	Beighley and Crawford are analogous references, as both are directed to network addresses. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the network address as disclosed by Beighley, to specify an IPv4 address as disclosed by Crawford. IPv4 addresses are an industry standard for computers operating in a network, and therefore, modifying Beighley to specify that a network 
	As per claim 11, Beighley, Zaretsky, and Weiss disclose the method of claim 10, however fail to disclose an IPv4 network address. Crawford discloses the following:
	Wherein the network address is an IPv4 network address ([Page 1, Paragraph 2] all computers with IP addresses have an IPv4 address)
	Beighley and Crawford are analogous references, as both are directed to network addresses. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the network address as disclosed by Beighley, to specify an IPv4 address as disclosed by Crawford. IPv4 addresses are an industry standard for computers operating in a network, and therefore, modifying Beighley to specify that a network address is an IPv4 address would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claims 14, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Beighley, in view of Zaretsky, in view of Weiss, and in further view of Goodman et al. (US 2010/0005099 A1), hereinafter Goodman. 
	As per claim 14, Beighley, Zaretsky, and Weiss disclose the method of claim 13, and Beighley also discloses the following:
	Receiving a request for a new endorsement, where the request further comprises the user verifying that the user object associated with the user identifier has a sufficient number of points to provide an endorsement ([0082] the website for central depository 140 has a hyperlink next to each offered product that displays “Advertise this item” or an equivalent message. An administrator of a referring web site 130 activates that hyperlink, i.e. requests, and is taken to a web page viewed by the referring site’s administrator on a web browser, which document is sent to the referring site 130 from web server 142a … the referring site 130 a point value….merchant 160 can determine which referring users have a higher conversion rate than others. [0040] upon referring user 110 selecting the … referral rate, the information is stored at the central depository. [0293] the merchant 160 may send an electronic message to the central depository 140 indicating that the specific referring user 110 has been approved for premium status or indicating a change in referral rate…the payment depository receives the updated referral rate from the central depository));
	Building an endorsement object, where the endorsement object comprises the business identifier ([0127] the central depository 140 may create a referral hyperlink for the referring user 110. The referral hyperlink contains the following embedded information: the identity of the referring user 110, the identity of the merchant 160, i.e. the business identifier, the specific product to be referred, etc…);
	Storing the endorsement object ([0045] the central depository automatically updates and stores the identity of referring user 110, identity of merchant 160, identity of the referred product, identity of referred user 120, and any previously stored referral rate and discount rate on database 144 at referring user account 140-110, referred user account 140-120, and merchant account 140-160).
	Beighley fails to disclose a staff identifier, however Weiss discloses the following:
	A request for an endorsement or referral includes a staff member identifier, and referral data and an endorsement object includes a staff member identifier. ([Col. 1, line 57 – Col. 2 line 17] discloses an embodiment in which a customer with a first device has an 
	Beighley and Weiss are analogous references as both are aimed at methods of endorsements and referrals. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the referral system which includes merchant objects and user objects, as disclosed by Beighley, to include staff member objects, as disclosed by Weiss. By doing so, it would allow for a user to not only endorse a business or product, but a specific staff member of said business.
	Beighley discloses a user object that is associated with a user identifier, but fails to disclose updating a user object by removing points, however Goodman discloses the following:
	Updating the user object by removing points ([0033] the reputation score is not updated to reflect the current state until a threshold is met, i.e. the ability to update the user object. [0019] a reputation score for a user is calculated … if a user’s reputation score decreases, i.e. removing points, his or her access control to such areas is dynamically and automatically restricted); 
	Beighley and Goodman are analogous references as both are directed to methods of sharing customer experiences and endorsements. It would have been obvious to one of ordinary skill in the art before the effective filing date before the claimed invention to modify the user score in the referral and endorsement system, as taught by Beighley, to include a feature allowing the score to be updated by removing points. By doing so, a user’s score can also decrease, giving a more accurate representation of the performance and reliability of a given user. 
	As per claim 15, Beighley, Zaretsky, Weiss, and Goodman disclose the method of claim 14, and Beighley also discloses the following:
	Wherein the request for endorsement comprises the business identifier ([0084] the HTML document prompts the referring site’s administrator for identifying information to create a referral account with a merchant… The central depository 140 accesses instructions for creating a referring site account from data previously entered by the merchant, i.e. a business identifier).
	As per claim 16, Beighley, Zaretsky, Weiss, and Goodman disclose the method of claim 14. Beighley fails to disclose a staff member identifier, however Weiss discloses the following:
	A request for an endorsement or referral includes a staff member identifier, and referral data and an endorsement object includes a staff member identifier. ([Col. 1, line 57 – Col. 2 line 17] discloses an embodiment in which a customer with a first device has an interaction with a store employee with a second device. When the first device purchases an item or leaves the store, an event is triggered. This will send information to the customer device which may include a store employee identifier. A notification is received at the customer device soliciting feedback regarding their experience)
	Beighley and Weiss are analogous references as both are aimed at methods of endorsements and referrals. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the referral system which includes merchant objects and user objects, as disclosed by Beighley, to include staff member objects, as disclosed by Weiss. By doing so, it would allow for a user to not only endorse a business or product, but a specific staff member of said business.
Response to Amendment
In the response filed on December 28th, 2020, Applicant has amended claims 1, 3, and 17 without presenting any new claims for examination. Further response on the amendments with relation to 35 U.S.C. 103 can be found below. 
Response to Arguments
In the response filed on December 8th, 2020, Applicant argues (pg. 10) that “claim 1 recites patentable subject matter” because Beighley and Weiss allegedly fail to teach a series of limitations in response to verification of a minimum point value. Applicant’s arguments have been fully considered but they are not persuasive. 	The Examiner has found that Beighley discloses said limitations in response to a user having a designated “platinum” status, i.e. a minimum point value. Per Applicant’s specification [0033], “the user's profile that generated the personalized URL, if not anonymous, will be incremented with an additional referral. In this manner, reward "points" for the referral can be accumulated.” Beighley provides a similar method, in that different “statuses” are given after an unspecified amount of referrals, or conversions. The Examiner has updated the citations for the associated limitations, above. 
In the response filed on December 8th, 2020, Applicant argues (pg. 10) that “Beighley’s URL/hyperlink can no longer constitute the claimed unique referral identifier.” Applicant’s arguments with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. A new grounds of rejection has also been made for independent claims 3 and 17, along with dependent claims 2, 4, 6-16, 18, and 20-21. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE MADISON DAVIS whose telephone number is (571)272-2028.  The examiner can normally be reached on Mon - Fri 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-272-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M.D./Examiner, Art Unit 3622                                                                                                                                                                                                        
/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622